DETAILED ACTION
1.	This action is made Final in response to applicants Amendments / Request for Reconsideration filed 11/12/20.  Claims 2-3, 10 are cancelled; claims 1 and 19 are amended; claims 4-6 are added.  Claims 1, 7-9 and 11-19 are examined below.  

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown: 
“a first shape being formed by at least four respective ones of the plurality of extending portions to have an approximate pentagonal shape of a first face of an icosidodecahedron”, (claim 1). Fig.’s 4A and 4B show two regular pentagonal shapes of a first face of an icosidodecahedron, which applicant’s specification describes at [0070] of PG Pub. No. 2019/0282865.  These regular pentagonal shapes are not shown by the golf club four extending portions. Clearly the shapes formed by the four extending portions do not show a regular pentagon with five equal sides and five equal angles of 108 degrees. Examiner concedes that the recitation of “approximate pentagonal shape” permits some deviation, including curvatures within the golf club rib frame. However, examiner maintains that shaded area B, 202 in Fig. 6, for example, does not form an “approximate” shape of the regular pentagon shape B, 102. There are substantial differences in the length of the sides and interior angles between the regular pentagon B, 102 and the approximate pentagon B, 202.  Shape B, 102 in Fig. 6 is clearly formed by five extending lines. A regular pentagon simply cannot be formed by four lines. These clear seven sides. A seven sided shape with irregular side lengths and irregular interior angles cannot reasonably be described as an approximation of a regular pentagon. 
“at least one third shape portion having an approximate pentagonal shape of the icosidodecahedron that shares two sides respectively with two second shape portions adjacent to each other” (claim 14). “wherein the number of the at least one third shape portion is two or more” (claim 15), “wherein the number of the at least one third shape portion is three or more” (claim 16).  The arguments set forth above regarding the “first shape” are applied here as well. 
 “a first shape portion being formed by at least four respective ones of the plurality of extending portions to have a shape corresponding to a first constituent face that is arbitrarily selected from a semi-regular polyhedron ... the semi-regular polyhedron is an icosidodecahedron” (claim 19). Since the claims require the semi-regular polyhedron to be an icosidodecahedron, wherein the first shape portion is formed by at least four extending portions, the first shape portion is inherently a pentagon. To this extent, the arguments set forth above regarding the “first shape” are applied here. Notably, claim 19 does recite wherein the first shape portion is “approximate”. The leeway provided to the “approximate pentagonal shape” above is therefore not applicable here, thus strengthening examiners position.  
These features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recitation therein of “the plurality of extending portions intersect to form: a first shape portion being formed by at least four respective ones of the plurality of extending portions to have an approximate pentagonal shape of a first face of an icosidodecahedron; and at least one second shape portion having an approximate triangular shape of a second face of the icosidodecahedron that shares one side with the first face” is unclear, vague and indefinite. One ordinary skill in the golf art cannot properly ascertain the metes and bounds of this limitation because it is unclear if the claims require the “approximate pentagonal shape” to share one side with the “approximate triangular shape”. The claim language refers to an icosidodecahedron that shares one side with the first face. Examiner concedes that an icosidodecahedron has pentagon(s) sharing a side(s) with a triangle(s), but it is unclear if the “first shape portion” is required to share a side with the “second shape portion”. For examining purposes, the scope of the extending portions will be construed as requiring a first shape portion having an approximate pentagonal shape, and at least one second shape portion having an approximate triangular shape, wherein the shapes share one side with the first shape since this is a primary feature of an icosidodecahedron. To bring definiteness to the claim, it is recommended to positively recite that the “approximate pentagonal shape” shares a side with the “approximate triangular shape”.  Claims 7-9 and 11-18 are rejected based on their dependency to 1. 
5.	With respect to claim 1, the recitation therein of “the plurality of extending portions intersect to form: a first shape portion being formed by at least four respective ones of the of a first face of an icosidodecahedron” requires a comparison of shapes steeped in subjectivity to a degree that renders the claims indefinite.  To begin, the term "approximate pentagonal shape" is a relative term. As applicant notes in the remarks, terms such as “essentially” and “substantially” can be definitive terms. Applicant has stated wherein “approximate” should be given similar meaning. Assuming, arguendo, that one ordinary skilled in the art understand the term of "approximate pentagonal shape" to be definitive, the indefinite problem is in the required comparison of “approximate pentagonal shape” formed by “four respective ones of the plurality of extending portions” to a face of an icosidodecahedron which is a regular pentagon. For example, and as illuminated above in the objections to the Drawings, determining whether shape PE4 in Fig. 7 is an approximation of the regular pentagon B, 102 of Fig. 6 is overly subjective (examiner emphasizes it is not, applicant argues it is). The metes and bounds of the claim are undeterminable as a result of this required comparison.   Claims 7-9 and 11-18 are rejected based on their dependency to 1. 
6.	Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 14-16 require “at least one third shape portion having an approximate pentagonal shape of the icosidodecahedron” (claim 14), wherein the third shape comprises “two or more” (claim 15) and “three or more” (claim 16). The arguments set forth above immediately above in Section 5 regarding the “first shape” are equally applied here. In other words, the metes and bounds of these claims are undeterminable as a result of the required comparison of 
7.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Since the claims require the semi-regular polyhedron to be an icosidodecahedron, wherein the first shape portion is formed by at least four extending portions, the first shape portion is inherently a pentagon. To this extent, the arguments set forth above in Sections 4 are equally applied here. Specifically, it is unclear if the first shape being formed by at least four respective ones of the plurality of extending portions is required to share a side with the second shape. For examining purposes, the scope of the extending portions will be construed as requiring the first shape portion and at least one second shape to share one side since this is a primary feature of an icosidodecahedron. To bring definiteness to the claim, it is recommended to positively recite that the “first shape portion” shares a side with the “second shape portion”. 
Similarly, the recitation therein of “a first shape portion being formed by at least four respective ones of the plurality of extending portions to have a shape corresponding to a first constituent face that is arbitrarily selected from a semi-regular polyhedron ... wherein the semi-regular polyhedron is an icosidodecahedron” requires a comparison of shapes steeped in subjectivity to a degree that renders the claims indefinite.  Determining whether a first shape is “corresponding” to a first constituent face of an icosidodecahedron is indefinite. For example, and as illuminated above in the objections to the Drawings, determining whether shape PE4 in 


Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitation of claim 1 is not supported in the specification as originally filed: “a first shape being formed by at least four respective ones of the plurality of extending portions to have an approximate pentagonal shape”. Paragraph [0081] of applicant’s five extending portions E1 or formed by four extending portions E1 and (an edge of) the striking face forming portion 14”. The claim permit wherein the pentagon is formed with only “four” extending portions, which is not taught in the specification as originally filed. Neither the drawings nor the Detailed Description describe an edge of the striking face forming portion 14 as an extending portion. Claims 7-9 and 11-18 are rejected based on their dependency to 1. 
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitation of claim 19 is not supported in the specification as originally filed: “a first shape portion being formed by at least four respective ones of the plurality of extending portions to have a shape corresponding to a first constituent face that is arbitrarily selected from a semi-regular polyhedron ... the semi-regular polyhedron is an icosidodecahedron”. Since the claims require the semi-regular polyhedron to be an icosidodecahedron, wherein the first shape portion is formed by at least four extending portions, the first shape portion is inherently a pentagon. Paragraph [0081] of applicant’s PG Pub expressly teaches wherein “The approximate pentagon PE is formed by five extending portions E1 or formed by four extending portions E1 and (an edge of) the striking face forming portion 14”. The claim permits wherein the pentagon is formed with only “four” extending portions, which is not 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;

(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

10.	Claims 1, 8-9, 11-16 and 19 are also rejected under 35 U.S.C. 103 as being unpatentable over Stokke et al. (US Pub. No. 2016/0346647) in view of Lemons (US Pat. No. 6,398,667). 
As per claims 1 and 11-13, Stokke et al. teaches a golf club head 220 comprising: a striking face forming portion 2205; and an “isogrid” rib frame 2211, 2321 and/or 2331 (Fig. 4; paragraph [0034]) that is constituted by a plurality of extending portions, wherein the rib frame and the striking face 2205 forming portion constitute a head structure portion (Fig.’s 1-3; paragraphs [0029]-[0033]), and in the head structure portion, the plurality of extending portions intersect to form: a first shape portion having an approximate hexagonal shape of a first face; and five second shape portions having a triangular shape of a second face that shares one side with the first face (Fig. 4 – rib pattern as an “isogrid pattern” paragraph [0034]). 
Stokke et al., as stated above, teaches an approximate hexagonal shape, but does not expressly disclose a pentagonal shape of a first face of an icosidodecahedron (as required by claim 1); and five second shape portions having an approximate triangular shape of a second face of the icosidodecahedron that shares one side with the first face (claims 1 and 11-13). Stokke et al. contemplates wherein the ribs 2211, 2321 and/or 2331 can be formed as “in a reinforce the golf club head 220”; Lemons – column 1, lines 46-58). 
As per claim 8, Stokke et al. teaches wherein the head 220 includes a crown 2201 and a sole 2304, and the rib frame is formed in the crown and the sole (Fig.’s 1-4; paragraphs [0029]-[0034]).
 As per claim 9, Stokke et al. teaches wherein the head 220 includes a crown 2201 and a sole 2304, and the rib frame is formed in only one of the crown and the sole (paragraph [0092] – “without extending to sole 2304”). 
As per claims 14-16, Stokke et al. teaches two second shaped portions (approximate triangles –Fig. 4; paragraph [0034] - “triangles, pentagons, hexagons and/or other polygons”), and wherein the head structure further comprises at least one third shape portion having an approximate pentagonal (paragraph [0034] – “triangles, pentagons, hexagons and/or other polygons”). Regarding the number of third shape portions of pentagons, Stokke describes plural pentagons, and one ordinary skill in the art would understand that, given the vast area of the rib structure covering the entire crown region, there likely be at least three third shape portions. Supplemental to this, secondary reference Lemons teaches the use of a spherical icosadodecadron lattice. One ordinary skill in the art would recognize that an icosadodecadron 
As per claim 19, Stokke et al. teaches a striking face 2205 forming portion; and an “isogrid” rib frame 2211, 2321 and/or 2331 that is constituted by a plurality of extending portions (Fig. 4; paragraph [0034]), wherein the rib frame and the striking face forming portion constitute a head structure portion (Fig.’s 1-3), the plurality of extending portions intersect to form: a first shape portion having a first shape (hexagonal – paragraph [0034]); and at least one second shape portion (triangle) (paragraph [0034]).
Stokke et al., as stated above, teaches a hexagonal first shape, but does not expressly disclose a pentagonal shape corresponding to a first constituent face that is arbitrarily selected from a semi-regular polyhedron, or wherein the triangle second shape corresponds to a second constituent face that shares one side with the first constituent face in the semi-regular polyhedron.  Stokke et al. contemplates wherein the ribs 2211, 2321 and/or 2331 can be formed as “in a diamond-grid pattern in the present example, where each diamond of the diamond-grid pattern is a square.  Other arrangements are possible, however, for the one or more ribs 2211, 2321, and/or 2331.  For example, one arrangement can comprise a diamond-grid pattern with one or more diamonds comprising a parallelogram different than a square, such as a rectangle, rhomboid, or rhombus, and/or other diamond shape(s).  Other arrangements can comprise one or more polygonal shapes comprising triangles, pentagons, hexagons, and/or other polygons.  Furthermore, in some embodiments, only complete shapes are used in the arrangement, while in other embodiments portions of the shapes are used at the perimeter of the arrangement reinforce the golf club head 220”; Lemons – column 1, lines 46-58). 


11.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stokke et al. (US Pub. No. 2016/0346647) in view of Lemons (US Pat. No. 6,398,667) and further in view of Tsukada et al. (US Pub. No. 2011/0306441).
As per claims 7 and 17, Stokke et al. does not expressly teach an outer shell portion as claimed. However, Tsukada, directed to the analogous art of golf club heads, teaches the following to be known in the art: wherein a golf club head includes an outer shell portion 2 and a hollow portion, and a rib frame 6 is disposed along the outer shell portion, wherein the plurality of extending portions of the rib frame are disposed on an inner surface 2b of the outer shell portion 2 (paragraphs [0028]-[0034]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious in the art to combine the analogous art references to lower cg, strengthen the crown portion and maintaining aesthetic appearance of the club (paragraphs [0035]-[0036] explaining the advantages of the cited structure). 

12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stokke et al. (US Pub. No. 2016/0346647) in view of Lemons (US Pat. No. 6,398,667) and further in view of Onoda et al. (US Pub. No. 2004/0192468).
As per claim 18, Stokke et al. teaches wherein body comprises a metallic material (paragraph [0086]), but does not disclose a cover member that is joined to the head structure portion so as to cover an outside of the rib frame and that constitutes an outer surface of the golf club head, wherein the cover member is made of a nonmetal, and the head structure portion is made of a metal.  However, Onoda et al., directed to the analogous art of golf clubs, .  

Response to Arguments
13.	Applicant's arguments filed 11/12/20 have been fully considered but they are not persuasive.  
Applicant argues wherein the drawings are show an approximate pentagonal shape of a first face of an icosidodecahedron. Examiner respectfully disagrees. Fig.’s 4A and 4B show two regular pentagonal shapes of a first face of an icosidodecahedron, which applicant’s specification describes at [0070] of PG Pub. No. 2019/0282865.  However, these regular pentagonal shapes are not shown by the golf club four extending portions. Clearly the shapes formed by four extending portions do not show a regular pentagon with five equal sides and five equal angles of 108 degrees. Examiner concedes that the recitation of “approximate pentagonal shape” permits some deviation, including curvatures within the golf club rib frame. However, examiner maintains that shaded area B, 202 in Fig. 6, for example, does not form an approximate shape of shape B, 02. There are substantial differences in the length of the sides and interior angles seven sides. A seven sided shape with irregular side lengths and irregular interior angles cannot reasonably be described as an approximation of a regular pentagon. Notably, claim 19 does recite wherein the first shape portion is “approximate”. The leeway provided to the “approximate pentagonal shape” above is therefore not applicable here, thus strengthening examiners position.  
Applicant further argues wherein the terms “approximate pentagonal shape” is definite because applicant is assigning similar meaning to approximate as “about”, “essentially” and “substantially”.  Examiner does not necessarily agree with this conclusion, but concedes the point to move prosecution along. However, and as stated above, amended claim 1 requires a first shape portion being formed by at least four respective ones of the plurality of extending portions to have an approximate pentagonal shape of a first face of an icosidodecahedron. The indefinite problem is in the comparison of “approximate pentagonal shape” formed by four extending portions to a face of an icosidodecahedron. For example, and as illuminated above in the objections to the Drawings, determining whether shape PE4 in Fig. 7 is an approximation of the regular pentagon B, 102 of Fig. 6 is overly subjective. The metes and bounds of the claim are undeterminable as a result of this required comparison. 

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Felker et al. (US Pub. No. 2013/0090189) and Lundberg (US Pat. No. 5,839,975). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/             Primary Examiner, Art Unit 3711